CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors First Investors Life Insurance Company 110 Wall Street New York, NY 10005 We hereby consent to the use in the Post–Effective Amendment No. 18 to the Registration Statement on Form N-4 (file No. 333-26341) of our report dated March 9, 2011 relating to the December 31, 2010 financial statements of First Investors Life Variable Annuity Fund D and our report dated March 9, 2011 relating to the December 31, 2010 financial statements of First Investors Life Insurance Company, which are included in said Registration Statement. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 25, 2011
